Citation Nr: 0532269	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  99-13 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
positive human immunodeficiency virus (HIV) diagnosis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983 and had unverified duty in the United States 
Army National Guard from February 1983 to August 1988.

In November 2000, the veteran testified before the 
undersigned at a hearing at the Board's central office in 
Washington, D.C.  In January 2001, the Board determined that 
new and material evidence was submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The Board then remanded the veteran's 
reopened claim to the RO for further evidentiary development.

In a September 2005 written statement, the veteran's 
accredited representative raised a claim of entitlement to a 
permanent and total rating for pension purposes.  That matter 
is, thus, referred to the RO for appropriate development and 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not complied with the 
directives from the Board's January 2001 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The Board notes that some partial development was completed.  
This includes providing the veteran with a VA psychiatric 
examination that was performed in April 2004.  The AMC also 
sent the veteran a notice in April 2004 that satisfied the 
Veterans Claims Assistance Act notice obligations in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002 & Supp. 2005).  Furthermore, medical records, dated from 
1987 to 2005, from Walter Reed Army Hospital, and VA and 
private medical providers were obtained.

However, other development requested by the Board in January 
2001 has yet to be completed.  See Stegall v. West, supra.  
This includes obtaining records from the National Guard to 
determine if the veteran's duty between February 1983 and 
August 1988 included any period(s) of active duty for 
training.  There is of record an initial request to the 5th 
Regiment Armory, Attn: MD State Archives, that was sent in 
July 2001.  There was no reply to the RO's request and 
another request was made in July 2003, via facsimile 
transmission, that requested a negative response if the 
records were unavailable.  In a letter dated the same day, 
the RO advised the veteran that the Army National Guard did 
not respond to a request for verification of his dates of 
active duty for training.  It does not appear that the RO 
received any reply to its requests for verification of the 
dates of the veteran's active and inactive duty for training.  
No further follow up appears to have been done and no records 
or negative responses from Office of the Maryland National 
Guard were obtained.

There is information concerning retirement points on file, 
but this document does not seem to verify active and/or 
inactive duty for training periods.  If there is some way to 
ascertain those dates, especially any periods of active duty 
for training, the National Guard Unit should provide that 
information.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24) (West 2002), 106; 38 C.F.R. § 3.6 
(2005).

Further, "active duty for training" includes full-time duty 
performed by Reservists for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c) (2005).  "Inactive duty training" 
means duty (other than full-time duty) performed by a member 
of the National Guard of any State under 32 U.S.C. 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(d).  
Annual training is an example of ADT, while weekend drills 
are IADT. 

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT or injury incurred or 
aggravated while performing IADT or myocardial infarction, 
cardiac arrest or cerebrovascular accident occurring during 
IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2005).  Service connection is 
not legally merited when the disability results from a 
disease process occurring during IADT.

As such, prior to consideration of the veteran's claim for 
service connection for a psychiatric disorder, further effort 
must be made to verify his periods of active duty for 
training, if any.

Further, a November 1993 administrative decision from the 
Social Security Administration (SSA) indicates that the 
veteran was awarded disability benefits effective from May 1, 
1988, and was found unable to work due to disorders including 
severe depression, alcoholism, hypertension, and diagnosis of 
HIV-positive.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  This would include a decision and 
records considered by the SSA.  See Tetro v. Gober, supra.  
Accordingly, the veteran's SSA records should be obtained in 
connection with his service connection claim.

Finally, the Board notes that, in an October 1997 rating 
decision, the RO, in pertinent part, declined to find that 
new and material evidence was submitted to reopen the 
veteran's claim for service connection for a positive HIV 
diagnosis.  Thereafter, in an April 1998 written statement, 
the veteran expressly stated that his letter was a notice of 
disagreement (NOD) and that the "nature of the disability 
filed in this claim was for anxiety, depression and a 
positive HIV diagnosis".  In a September 2005 written 
statement, the veteran's accredited service representative 
noted that the veteran was not provided with a statement of 
the case (SOC) with regard to his HIV claim.  The Board 
construes the veteran's April 1998 statement as a timely NOD 
as to the issue of entitlement to service connection for a 
positive HIV diagnosis.  Accordingly, the Board is required 
to remand this issue to the RO for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(NOD initiates review by the Board of the RO's denial of the 
claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of an SOC).

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

The Board regrets the further delay in considering the 
veteran's claim, but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the claim on appeal.  The 
specific periods of active duty for training are highly 
probative as to whether the psychiatric disorder started 
during a time that would provide a basis for service 
connection.

Thus, this case is REMANDED for the following actions:

1.	The AMC should issue a statement of the 
case regarding the issue of whether new and 
material evidence was submitted to reopen a 
claim of entitlement to service connection 
for a positive HIV diagnosis.  Then, if, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal as to this issue, should that claim 
should be returned to the Board.

2.	The AMC should contact the Social Security 
Administration and request copies of all 
medical records considered in the veteran's 
claim for SSA disability benefits awarded 
in 1993 (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file.

3.	The AMC should contact the Commandant of 
the Maryland Army National Guard for the 1st 
Battalion, 175th Infantry (5th MD), 5th 
Regiment Armory, in Baltimore, Maryland, 
and any other appropriate state or federal 
agency, and request the specific dates of 
any period of active duty for training for 
the veteran from February 1983 to August 
1988.  Records indicate he served in the 
HHC 1st Bn 175th Inf., in Baltimore, 
Maryland.  If the veteran had only inactive 
duty, the response should so indicate.  If 
it is not possible to ascertain periods of 
active or inactive duty for training, that 
to must be certified for the claims file.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
a psychiatric disorder.  If the decision 
remains adverse, the appellant and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
that reflects all evidence received since 
the March 2005 SSOC.  The appellant and his 
representative should be afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


